DETAILED ACTION
This action is pursuant to the claims filed on February 26, 2021. Currently claims 2, 7, and 9-22 are pending with claim 2, claims 1, 3-6, and 8 canceled, and claims 7-20 withdrawn from consideration (see ‘Response to Election/Restriction’ dated September 30, 2019). Below follows a complete final action on the merits of claims 2 and 21-22.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objection. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Viera et al (US Patent No.: 5,876,356) in view of Takeguchi et al (US Patent No.: 9,752,214), and further in view of Hour et al (US PGPUB: 2013/0274618). 
Regarding independent claim 2, Viera discloses a medical instrument (Figure 1: 10) comprising: 
an elongated part (see figure 1 annotated below, “elongated part” defined within the annotated box) formed in a tubular shape (see tubular shape in figure 1 and Col. 4, Lines 7) at least a part of which is inserted into a living body (Col. 3, Lines 23-24) and 
an alloy part provided in the elongated part (see Figure 1: 40; where alloy part 40 is provided in notch 30 of the defined elongated part (annotated below as highlighted “alloy part”); Col. 4, Lines 44-45 discuss “member 40 is substantially entirely inserted within bore or notch 30”; Col. 4, Lines 37- 38 refers to the member 40 made from a malleable metal alloy), 

    PNG
    media_image1.png
    370
    897
    media_image1.png
    Greyscale
the alloy part is provided to a portion to be inserted into the living body (Col. 3, Lines 23-24 refers to the device as being inserted into the living body where member 40 is provided on the distal tip 12 of the device 10; see figure 1), 

the alloy part is provided on a tip side of the elongated part (Figure 1 displays the alloy part 40 at the distal tip 12 of the device 10); 
the alloy part is configured to increase a strength of the elongated part or to suppress deformation of the elongated part (Col. 4, Lines 49-60 refer to the alloy member 40, which is disposed in the elongated part, as aiding in keeping a desired bent shape of the device, 
the alloy part is configured to be independently bent into a self-maintained bent shape so that the alloy part conforms to and maintains a shape of a blood vessel after the alloy part is inserted into the living body (Col. 4, Lines 49-60 refers to the alloy member 40 as used to maintain the distal tip of the device in a predetermined bent shape that aids in navigation to a blood vessel, where this bent shape is maintained after the device is inserted into the body and during the procedure (interpreted as the shape is according to the shape of a blood vessel, see bent shape in figure 2); note the alloy part 40 is independently bent into the predetermined shape as the alloy part provides the bent shape for the distal tip). 
While Viera discloses the medical device comprises a member made from a metal alloy, Viera does not explicitly disclose this alloy contains titanium, tantalum, and tin, wherein the alloy contains tantalum in an amount of 19 at. % to 27 at. % and tin in an amount of 2 at. % to 8 at. % relative to the whole alloy as 100 at. %, and the balance comprises titanium and an unavoidable impurity; the alloy part is configured to be visible by an X-ray; the alloy part having a lower elastic limit than that of a nickel-titanium alloy to maintain a bent shape; and the alloy part is configured to cause the tip side of the elongated part to perform elastic deformation while the tip side of the elongated part maintains the predetermined bent shape. 
However, Takeguchi discloses an alloy (abstract) containing titanium, tantalum, and tin (Col. 4, Lines 2-7 alloy containing Ti, Ta, and Sn). The alloy contains tantalum in an amount of 19 at. % or more and 27 at. % or less (Col. 4, Lines 3-4) and tin in an amount of 2 at. % or more and 8 at. % or less (Col. 4, Line 4) relative to the whole alloy as 100 at. % (Col. 4, Lines 6-7),  1, Lines 14-15; Col. 1, Lines 54-57).  Utilizing this alloy allows for the ability to manufacture thin medical devices with a small diameter that are compatible with the body, thereby creating easier movability and flexibility when in use (Col. 1, Lines 41-57). It would be further beneficial to utilize the alloy of Takeguchi because the alloy provides the benefit of low cytotoxicity, higher magnetic properties, higher corrosion resistance, higher mechanical properties, and higher workability than conventional titanium alloys commonly used in medical devices (Col. 5, Lines 55-59).
It is noted that in light of the modification, Takeguchi explicitly discloses the specific alloy and atomic percentages required by the claim. Therefore, it naturally follows that the alloy of Takeguchi would necessarily have all the same material properties and functions as the claimed alloy, including being visible by an x-ray, increasing a strength of the elongated part, suppressing deformation of the elongated part, independently bend into a self-maintained bent shape having a lower elastic limit than that of the nickel-titanium alloy, conforming and maintaining the shape, and performing elastic deformation while the alloy part maintains the self-maintained bent shape. See MPEP 2112.01(I); Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); In re Best, 562 F.2d at 1255, 195 USPQ at 433.
Further, while the alloy portion of Viera is rod shaped, Viera does not explicitly disclose the shape of the alloy part is formed in at least one shape selected from the group consisting of a spiral shape, tubular shape, a tubular shape with a slit or a hole, a net shape, and a basket shape.  
However, Hou discloses a medical device comprising a flexible element (Fig. 5: 582) made from an alloy that is used to reinforce the shape the distal tip ([0079]). The flexible element is discloses such as a coil, a spring, sheath, or other suitable flexible element ([0077]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the alloy member of Viera to incorporate the shape of the alloy part as discloses in Hou. This configuration provides the benefit of reinforcing the shape of the distal tip of the device ([0079]), thereby increasing the reliability of the device. 
It is further noted that Applicant has not placed any criticality on the shape of the alloy by stating “the shape of the alloy part 30 is not limited to any particular shape” in [0052] of the instant specification on file. Thus, it further would have been an obvious matter of design choice to make the alloy portion of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding dependent claims 21 and 22, in view of the combination of claim 2, Viera further discloses wherein the alloy part is fixed to or in contact with an exterior of the elongated part (see Fig. 1 which displays alloy part 40 in contact with elongated part at tip 29); and wherein the alloy part is accommodated (as broadly claimed, see figure 1 which displays the alloy part 40 accommodated by (i.e. located in) the distal portion of the elongated part) or embedded in the elongated part
Although Viera discloses an elongated portion, Viera does not explicitly disclose the elongated part is in a form of a hollow tube. 
However, Hou discloses a medical device comprising a flexible element (Fig. 5: 582) made from an alloy that is used to reinforce the shape the distal tip of an elongated element (400); ([0074], [0079]). The tubular elongated element is disclosed as hollow ([0039]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the elongated portion of Viera to incorporate the hollow structure of Hou.  This configuration allows the elongated part to accommodate a wire or other portion of the device (at least [0005], [0039]), thereby decreasing the diameter. 
Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered. It is noted that the Applicant’s amendments necessitated a new grounds of rejection outlined above. However, in the interest of compact prosecution please see the below comments:  
It is noted that is appears the Applicant’s arguments are drawn towards the alloy part being defined as core wire (20), however, as outlined in the rejection above the alloy part was defined as member (40). This results in the modification of Takeguchi replacing the alloy of member 40, not core wire 20. With this interpretation, alloy member 40 is independently maintaining the predetermined shape of the tip as the alloy member (40) is responsible for forming the curvature (see Col. 4, Lines 49-60 of Viera, specifically Lines 49-50 “member 40 allows the distal tip 12 of guidewire 10 to be formed into a curvature
Further, Takeguchi explicitly discloses that atomic percentages of the alloy (i.e. tantalum in the mount of 19 at. % to 27 at. % and tin in the amount of 2 at. % to 8 at. %) as required by claim 2 and that the alloy is used for a variety of medical devices (Col. 2, Lines 33-35). Takeguchi further discloses that the alloy allows for the ability to create a thin medical device with a small diameter and adequate thickness that is compatible with the body, creating easier movability and flexibility when in use. Thus, one would be motivated to replace the alloy of Viera with the alloy of Takeguchi because the alloy of Takeguchi provides the benefit of low cytotoxicity, higher magnetic properties, higher corrosion resistance, higher mechanical properties, and higher workability than conventional titanium alloys commonly used in medical devices (Col. 5, Lines 55-59). It is noted that the combination of Viera and Takeguchi teach the specific alloy required by the claim and therefore, it naturally follows that alloy of Takeguchi would necessarily have all the same material properties and functions as the claimed alloy, including being visible by an x-ray, increasing a strength of the elongated part, suppressing deformation of the elongated part, independently bend into a self-maintained bent shape having a lower elastic limit than that of the nickel-titanium alloy, conforming and maintaining the shape, and performing elastic deformation while the alloy part maintains the self-maintained bent shape. Please see MPEP 2112.01(I) which discusses that if the composition of a material is same, it necessarily exhibits the properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
Thus for at least these reasons, the rejection of claim 2 is tenable. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794